Citation Nr: 1810247	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  09-31 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for esophageal adenocarcinoma, to include as due to exposure to herbicide agents. 

2. Entitlement to service connection for skin cancer, to include as due to exposure to herbicide agents. 

3. Entitlement to service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. In December 2014 and March 2016, the Board remanded the issue for further evidentiary development and adjudication. Those developments have been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has returned to the Board for appellate consideration.

The Veteran was scheduled for a Board hearing in October 2014, but the Veteran cancelled the hearing, and thus his request for a hearing is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran served in Vietnam.

2. The Veteran's esophageal adenocarcinoma did not originate in service or within a year of discharge from service, and is not otherwise etiologically related to service. 

3. The Veteran's skin cancer did not originate in service or within a year of discharge from service, and is not otherwise etiologically related to service.  

4. The Veteran's GERD did not manifest in-service and is not otherwise etiologically related to service. 





CONCLUSIONS OF LAW

1. The criteria for service connection for esophageal adenocarcinoma have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2. The criteria for service connection for skin cancer have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

3. The criteria for service connection for GERD have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a July 2007 letter.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice.  Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, military personnel records, and records from Social Security Administration.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in February 2016 and August 2016 examinations. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifested to a compensable degree within a certain time after service, must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). However, esophagus cancer, skin cancer, and GERD are not recognized diseases that would qualify for presumptive service connection based on chronic disease. 

Service connection may also be established based on herbicide agent exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide agent exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the Veteran is presumed to have been exposed to herbicide agents, the Veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.  Here, esophagus cancer, GERD, and skin cancer are not recognized diseases that would qualify for presumptive service connection based on herbicide agent exposure. 

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C. § 1116 (f); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  In this case, a review of the military personnel record shows that the Veteran was stationed in Vietnam from December 1969 to November 1970.  As already noted, esophagus cancer, skin cancer, and GERD are not recognized diseases that would qualify for presumptive service connection. See 38 C.F.R. § 3.309(e).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Esophageal Adenocarcinoma 

In regards to the first element of direct service connection (a current disability), the medical evidence reflects a diagnosis of history of esophagus cancer.  As such the Board finds that the first element has been met. 

As for the second element of direct service connection (in-service injury, disease, or event), a review of the service treatment records shows that the Veteran had no throat trouble, erythema, or lesions except for a sore throat, which was related to upper respiratory tract infection. Otherwise there were no throat-related complaints, diagnosis, or treatment throughout the in-service treatment records.  Accordingly, the Board finds that there is no in-service injury, disease or event that meets the second element of direct service connection. 

A review of post-service treatment records show that in 2006 the Veteran was diagnosed with Barrett's esophagitis with intramucosal adenocarcinoma.  The Veteran underwent esophagogastroduodenoscopy, right thoracotomy, and chemo therapy. A status post evaluation revealed no evidence of anastomotic leak.  Subsequent periodic evaluations showed no further abnormalities. In the July 2015 esophagogastroduodenoscopy, it revealed normal findings. 

In the February 2015 VA examination, the VA examiner opined that the Veteran's current esophageal condition was not caused or incurred as a result of his active duty service, but more likely as a result of many years of tobacco and alcohol abuse. In support of her rationale, the examiner stated that literature states that the leading cause of esophageal cancer is being alcohol consumption and tobacco abuse, which the Veteran has a history of. 

In the August 2016 VA examination, the VA examiner opined that the esophageal cancer was less likely than not incurred in or caused by his in-service exposure to herbicide agents nor did it have its onset in-service.  In support of his rationale, the examiner cites to the Consensus Report compiled by the Institute of Medicine, the current expert on exposure risks related to Agent Orange.  This report has been compiled by a panel of experts in epidemiological and clinical medicine that utilized thorough and stringent review of current veterans and occupational studies.  The study concluded that there is insufficient medical evidence to show that exposure to Agent Orange has a causal relationship to the development of esophageal cancer; the study found there was no medical evidence to support this connection. 

The Board gives great probative value to the August 2016 VA examiner's opinion as his findings are well supported by, and consistent with, the record as noted above.  In support of his rationale, the examiner cited to a well-respected medical literature from the Institute of Medicine that found no correlation between esophagus cancer and exposure to herbicide agents.  Further, neither the Veteran nor his representative was able to procure any objective medical evidence that supports the Veteran's contention that Agent Orange caused the esophagus cancer.  Accordingly, the Board finds that the Veteran's esophagus cancer does not meet the standards for service-connection as there is no in-service injury, disease, or event and there is no evidence of a link or nexus between the current disability and his military service. 

B. Skin cancer

In regards to the first element of direct service connection (a current disability), the medical evidence reflects a general diagnosis of skin-related disease. As such the Board finds that the first element has been met. 

As for the second element of direct service connection (in-service injury, disease, or event), a review of the service treatment records shows that the Veteran had no skin disease.  In fact, there were no skin-related complaints, diagnosis or treatment throughout the in-service treatment records.  Accordingly, the Board finds that there is no in-service injury, disease or event that meets the second element of direct service connection. 

A review of post-service treatment records shows that the Veteran has eczema and basal cell skin cancer.  In 2006, the Veteran was noted to have normal skin with no suspicious skin lesions.  In 2008, the Veteran's skin on his scalp, face, eyelids, ears, lips, neck, upper extremities, chest, abdomen, back and lower bilateral extremities, nails on hands and feet were examined and found no suspicious lesion for skin cancer.  Again, in 2009, the Veteran had normal skin with no rashes or suspicious skin lesions.  In 2010, the Veteran even denied personal history of skin cancer. In 2011, the Veteran had normal skin with no suspicious lesions.  However, the Veteran did receive a liquid nitrogen treatment to destroy superficial skin growths, such as warts and keratosis. In 2012, the Veteran's skin had features of actinic keratosis, keratinocytic atypia, and overlying hyperkeratosis.  The Veteran continued to have unremarkable findings for his skin until 2016 when the Veteran was diagnosed with psoriasis on the medial knee and seborrheic dermatitis on the forehead. In November 2017, the Veteran was diagnosed with eczematous dermatitis and superficial and nodular pattern basal cell carcinoma. 

In the February 2015 VA examination, the VA examiner opined that the skin condition is less likely than not incurred in or caused by in-service injury, event, or illness.  In support of her opinion, the examiner stated that the service treatment records are silent for complaints, diagnosis, or treatment of any skin condition until more than 40 years after service.  Further, on examination the Veteran was not noted to have any diagnosis or signs of chloracne. Rather, his skin condition is possibly a result of his excessive sun exposure over the years after returning from active service.  

In the August 2016 VA examination, the VA examiner opined that the Veteran's basal cell skin cancer is less likely than not incurred in or caused by his in-service exposure to Agent Orange nor did it have its onset in service.  The examiner noted that the Veteran has no evidence of chloracne and the Veteran's previous skin condition on the knees was diagnosed as psoriaform dermatitis which is unrelated to Agent Orange exposure.   In support of his rationale, the examiner cites to Consensus Report compiled by the Institute of Medicine, the current expert on exposure risks related to Agent Orange.  This report has been compiled by a panel of experts in epidemiological and clinical medicine that utilized thorough and stringent review of current Veteran and occupational studies.  The study concluded that there is insufficient medical evidence to show exposure to Agent Orange has a causal relationship to the development of skin cancer.  

The Board gives great probative value to the August 2016 VA examiner's opinion as his findings are well supported by, and consistent with, the record as noted above.  In support of his rationale, the examiner cited to a well-respected medical literature from the Institute of Medicine that found no correlation between skin cancer and exposure to herbicide agents.  Further, neither the Veteran nor his representative was able to procure any objective medical evidence that supports the Veteran's contention that Agent Orange caused the skin cancer.  Accordingly, the Board finds that the Veteran's skin cancer does not meet the standards for service-connection as there is no in-service injury, disease, or event, and there is no evidence of a link or nexus between the current disability and his military service. 

C. GERD

In regards to the first element of direct service connection (a current disability), the medical evidence reflects a diagnosis of GERD as such the Board finds that the first element has been met. 

As for the second element of direct service connection (in-service injury, disease, or event), a review of the service treatment records shows that the Veteran did not have frequent indigestion, or any other stomach or intestinal trouble.  In fact, on examination, the Veteran had normal abdomen and viscera.  As there are no stomach-related complaints, diagnosis or treatment throughout the in-service treatment records, the Board finds that there is no in-service injury, disease or event that meets the second element of direct service connection. 

A review of post-service treatment records show that the Veteran was diagnosed with GERD despite relative unremarkable findings.  The treatment records show that the Veteran denied having abdominal pain, abdominal tenderness, diarrhea, or constipation.  Further, the records do not show complaints of heartburn, nausea, or regurgitation, except for a one time record of complaint of indigestion in 1986, about 15 years after service.  A 2006 computerized tomography (CT) scan of the abdomen revealed unremarkable findings.  A subsequent 2013 CT scan of the abdomen revealed no evidence of recurrent or distant metastatic disease within the abdomen. 

In the February 2015 VA examination, the examiner opined that the Veteran's GERD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Rather, the Veteran's GERD is likely a result of many years of tobacco and alcohol abuse prior to quitting.  In support of her rationale, the examiner stated that literature shows that the leading cause for GERD is alcohol consumption and smoking.  Further, the examiner stated that there was no diagnosis of GERD until 2006, which was more than 35 years post military service.  The Board gives some, but not great, probative value to this assessment.  The Board acknowledges that the first instance of GERD-like symptoms was in 1986, about 15 years after service rather than the 35 years as cited by the examiner. 

In the August 2016 examination, the examiner opined that the Veteran's GERD was less likely than not incurred in or caused by his claimed in-service indigestion.  In his rationale, the examiner cites to the Veteran's treatment records.  A review of the Veteran's in-service treatment records show no complaints of GERD or indigestion and even in his discharge report the Veteran indicated "NO to the question of FREQUENT INDIGESTION."  The examiner even cited to a November 1971 VA examination in which the Veteran had normal abdominal examination with no gastrointestinal-related complaints.  The first seen complaint related to GERD was in January 1986 wherein he reported indigestion.  The Veteran offered no duration history for his symptoms similar to what he reported in his claims.  As such, the examiner determined that the Veteran's GERD was less likely than not incurred in or caused by his claimed in-service indigestion. 

The Board gives great probative value to the August 2016 VA examiner's opinion as his findings are well supported by, and consistent with, the record as noted above.  Although the Veteran contends that he had acid reflux for "many years," the evidence in the record shows that the Veteran affirmatively denied any stomach-related condition during his service.  As the first complaint of GERD-related symptom was in 1986 and the Veteran explicitly denied other GERD-related symptoms during service, the Board finds that the Veteran's GERD does not meet the standards for service-connection as there is no in-service injury, disease, or event and there is no evidence of a link or nexus between the current disability and his military service. 

The Board acknowledges the Veteran's statement that his esophageal adenocarcinoma, skin cancer, and GERD are related to service. However, the Board finds that there is low probative value to the Veteran's statement as he is not competent to provide an opinion of nexus as it requires medical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). Thus, the Board finds that there is no competent and credible evidence of record that establishes that the Veteran's esophageal adenocarcinoma, skin cancer, and GERD is related to his service or his exposure to herbicide agents.  Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for esophageal adenocarcinoma, skin cancer, and GERD. The benefit-of-the-doubt rule does not apply and service connection is not warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for esophageal adenocarcinoma, to include as due to exposure to herbicide agents is denied. 

Entitlement to service connection for skin cancer, to include as due to exposure to herbicide agents is denied. 

Entitlement to service connection for GERD is denied. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


